Exhibit 10.1
[Date]


[Name of Executive]
[Address of Executive]


Re: Retention Agreement


Dear [Name of Executive]:


Boston Scientific Corporation (the “Company”) considers it essential to the best
interests of its stockholders to foster the continuous employment of key
management personnel. Further, the Board of Directors of the Company (the
“Board”) recognizes that the possibility of a change in control exists, and that
such possibility, and the uncertainty and questions that it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders.


The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the management of
the Company, including yourself, to their assigned duties without distraction in
the face of potentially disturbing circumstances arising from any possible
change in control of the Company.


In order to induce you to remain in the employ of the Company, the Company
agrees that you shall receive the severance benefits set forth in this letter
agreement (this “Agreement”) in the event your employment with the Company is
terminated subsequent to a Change in Control (as defined herein) under the
circumstances described below.


1. Termination Following Change in Control. If a Change in Control occurs, you
will be entitled to the benefits provided in Section 2 hereof upon the
subsequent termination of your employment by the Company without Cause (as
defined herein) or by you for Good Reason (as defined herein) during the
two-year period following such Change in Control (the “Covered Period”). Any
purported termination of your employment by the Company or by you shall be
communicated by a Notice of Termination to the other party hereto in accordance
with Section 8 hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of your
employment under the provision so indicated.


2. Compensation Upon Termination.


(a) Severance Benefits. If your employment by the Company shall be terminated
during the Covered Period by the Company without Cause or by you for Good
Reason, then you shall be entitled to the following benefits:



--------------------------------------------------------------------------------


(i) Severance Payments. The Company shall pay you in cash within 5 days of the
Date of Termination the full amount of any earned but unpaid base salary through
the Date of Termination at the rate in effect at the time of the Notice of
Termination, plus a cash payment for all unused vacation time which you may have
accrued as of the Date of Termination. The Company shall also pay you in cash
within five days of the Date of Termination a pro rata portion of the annual
bonus for the year in which your employment terminates, calculated on the basis
of your target bonus for that year and on the assumption that all performance
targets have been or will be achieved. In addition, the Company shall pay you in
a cash lump sum, within five days of the Date of Termination, an amount (the
“Severance Payment”) equal to three times the sum of (A) your base salary on the
Termination Date (without giving effect to any salary reductions which satisfy
the definition of “Good Reason”), (B) the greater of (x) the most recent bonus
paid to you (which shall be deemed to be the sum of (I) the cash bonus amount
most recently paid to you and (II) the value of restricted stock (calculated as
of the date of vesting) issued to you as bonus compensation that vested (other
than restricted stock that vested solely by virtue of the Change in Control)
within the immediately preceding year) plus the value of any other shares of
stock issued to you without forfeiture provisions as bonus compensation within
the immediately preceding year and (y) your target bonus in effect for the year
in which the Change in Control occurred (calculated assuming that all
performance targets have been or will be achieved) and (C) $25,000. The
Severance Payment shall be in lieu of any other severance payments which you are
entitled to receive under any other severance pay plan or arrangement sponsored
by the Company or any of its subsidiaries;


(ii) Benefit Continuation. Subject to your compliance with the non-solicitation
and confidentiality provisions described in Section 6, you and your eligible
dependents shall continue to be eligible to participate during the Benefit
Continuation Period (as hereinafter defined) in the medical, dental, health,
life and other welfare benefit plans and arrangements applicable to you
immediately prior to your termination of employment on the same terms and
conditions in effect for you and your dependents immediately prior to such
termination. For purposes of the previous sentence, “Benefit Continuation
Period” means the period beginning on the Date of Termination and ending on the
earlier to occur of (i) the third anniversary of the Date of Termination and
(ii) the date that you and your dependents are eligible for coverage under the
plans of a subsequent employer which provide substantially equivalent or greater
benefits to you and your dependents;


(iii) Legal Fees and Expenses. The Company shall also pay you in cash all legal
fees and expenses, if any, incurred by you in contesting or disputing any such
termination or in seeking to obtain or enforce any right or benefit provided by
this Agreement; provided, however, that the amount of the payments and
reimbursements under this Section 2(a)(iii) shall not exceed $100,000; and
provided, further, that no such legal fees or expenses shall be reimbursed if it
is determined by the applicable arbitral panel or other tribunal that your claim
is entirely without merit. Furthermore, nothing
 

--------------------------------------------------------------------------------


shall prohibit the arbitral panel or other tribunal from awarding legal fees in
excess of $100,000 if, in the interests of fairness and equity, the arbitral
panel or other tribunal deems such award appropriate.


(b) No Mitigation. You shall not be required to mitigate the amount of any
payment or benefit provided for in this Section 2 by seeking other employment or
otherwise.


3. Additional Payment.


(a) Gross-Up Payment. Notwithstanding anything herein to the contrary, if it is
determined that any Payment (as defined herein) would be subject to the excise
tax imposed by Section 4999 of the Code or any interest or penalties with
respect to such excise tax (such excise tax, together with any interest or
penalties thereon, is herein referred to as an “Excise Tax”), then you shall be
entitled to an additional cash payment (a “Gross-Up Payment”) in an amount that
will place you in the same after-tax economic position that you would have
enjoyed if the Excise Tax had not applied to the Payment. The amount of the
Gross-Up Payment shall be determined by the Accounting Firm (as defined herein)
in accordance with such formula as the Accounting Firm deems appropriate. No
Gross-Up Payments shall be payable hereunder if the Accounting Firm determines
that the Payments are not subject to an Excise Tax. The Accounting Firm shall be
paid by the Company for services performed hereunder.


(b) Determination of Gross-Up Payment. Subject to the provisions of Section
3(c), all determinations required under this Section 3, including whether a
Gross-Up Payment is required, the amount of the Payments constituting excess
parachute payments, and the amount of the Gross-Up Payment, shall be made by the
Accounting Firm, which shall provide detailed supporting calculations both to
you and the Company within fifteen days of any date reasonably requested by you
or the Company on which a determination under this Section 3 is necessary or
advisable. The Company shall pay you in cash the initial Gross-Up Payment within
five days of the receipt by you and the Company of the Accounting Firm's
determination. If the Accounting Firm determines that no Excise Tax is payable
by you, the Company shall cause the Accounting Firm to provide you with an
opinion that the Accounting Firm has substantial authority under the Code and
Regulations not to report an Excise Tax on your federal income tax return. Any
determination by the Accounting Firm shall be binding upon you and the Company.
If the initial Gross-Up Payment is insufficient to completely place you in the
same after-tax economic position that you would have enjoyed if the Excise Tax
had not applied to the Payments (hereinafter an “Underpayment”), the Company,
after exhausting its remedies under Section 3(c) below, shall promptly pay you
in cash an additional Gross-Up Payment in respect of the Underpayment.


(c) Procedures. You shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notice shall be given as soon as practicable
after you know of such claim and shall apprise the Company of the nature of the
claim and the date on which the claim is requested to be paid. You agree not to
pay the claim until the expiration of the thirty-day period
 

--------------------------------------------------------------------------------


following the date on which you notify the Company, or such shorter period
ending on the date the Taxes with respect to such claim are due (the “Notice
Period”). If the Company notifies you in writing prior to the expiration of the
Notice Period that it desires to contest the claim, you shall: (i) give the
Company any information reasonably requested by the Company relating to the
claim; (ii) take such action in connection with the claim as the Company may
reasonably request, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company and reasonably acceptable to you; (iii) cooperate with the Company
in good faith in contesting the claim; and (iv) permit the Company to
participate in any proceedings relating to the claim. You shall permit the
Company to control all proceedings related to the claim and, at its option,
permit the Company to pursue or forgo any and all administrative appeals,
proceedings, hearings, and conferences with the taxing authority in respect of
such claim. If requested by the Company, you agree either to pay the tax claimed
and sue for a refund or contest the claim in any permissible manner and to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts as the
Company shall determine; provided, however, that, if the Company directs you to
pay such claim and pursue a refund, the Company shall advance the amount of such
payment to you on an after-tax and interest-free basis (the “Advance”). The
Company's control of the contest related to the claim shall be limited to the
issues related to the Gross-Up Payment and you shall be entitled to settle or
contest, as the case may be, any other issues raised by the Internal Revenue
Service or other taxing authority. If the Company does not notify you in writing
prior to the end of the Notice Period of its desire to contest the claim, the
Company shall pay you in cash an additional Gross-Up Payment in respect of the
excess parachute payments that are the subject of the claim, and you agree to
pay the amount of the Excise Tax that is the subject of the claim to the
applicable taxing authority in accordance with applicable law.


(d) Repayments. If, after receipt by you of an Advance, you become entitled to a
refund with respect to the claim to which such Advance relates, you shall pay
the Company the amount of the refund (together with any interest paid or
credited thereon after Taxes applicable thereto). If, after receipt by you of an
Advance, a determination is made that you shall not be entitled to any refund
with respect to the claim and the Company does not promptly notify you of its
intent to contest the denial of refund, then the amount of the Advance shall not
be required to be repaid by you and the amount thereof shall offset the amount
of the additional Gross-Up Payment then owing to you.


(e) Further Assurances. The Company shall indemnify you and hold you harmless,
on an after-tax basis, from any costs, expenses, penalties, fines, interest or
other liabilities (“Losses”) incurred by you with respect to the exercise by the
Company of any of its rights under this Section 3, including, without
limitation, any Losses related to the Company's decision to contest a claim or
any imputed income to you resulting from any Advance or action taken on your
behalf by the Company hereunder. The Company shall pay all legal fees and
expenses incurred under this Section 3, and shall promptly reimburse you for the
reasonable expenses incurred by you in connection with any actions taken by the
Company or required to be taken by you hereunder. The Company shall also pay all
of the fees and expenses of the
 

--------------------------------------------------------------------------------


Accounting Firm, including, without limitation, the fees and expenses related to
the opinion referred to in Section 3(b).
 
4. Equity Incentive Awards.
 
(a) Options.


  All options granted to you under the Company’s equity incentive plans will
immediately become exercisable upon a Change in Control (as defined herein).


(b) Restricted Stock Awards. All restricted stock awards will immediately become
free from restriction upon a Change in Control (as defined herein).


5.  Successors; Binding Agreement.
 
(a) Assumption By Successor. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such assumption and agreement prior to
the effectiveness of any such succession shall be a breach of this Agreement and
shall entitle you to compensation from the Company in the same amount and on the
same terms as you would be entitled hereunder if you had terminated your
employment for Good Reason following a Change in Control, except that for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Date of Termination. As used in this
Agreement, “the Company” shall mean the Company as hereinbefore defined and any
successor to its business or assets which assumes and agrees to perform this
Agreement by operation of law, by agreement or otherwise.


(b) Enforceability By Beneficiaries. This Agreement shall inure to the benefit
of and be enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die while any amount would still be payable to you hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to your devisee, legatee or
other designee or, if there is no such designee, to your estate.


6. Nonsolicitation; Confidentiality


(a) Nonsolicitation. For three years following your Date of Termination, you
shall not, without the prior written consent of the Company, directly or
indirectly, as a sole proprietor, member of a partnership, stockholder or
investor, officer or director of a corporation, or as an employee, associate,
consultant, independent contractor or agent of any person, partnership,
corporation or other business organization or entity other than the Company:
(i) solicit or endeavor to entice away from the Company or any of its affiliates
or subsidiaries, any person or entity who is, or, during the then most recent
12-month period, was, employed by,
 

--------------------------------------------------------------------------------


or had served as an agent or key consultant of, the Company or any of its
subsidiaries, or (ii) solicit or endeavor to entice away from the Company or any
of its subsidiaries any person or entity who is, or was within the then most
recent 12-month period, a customer or client (or reasonably anticipated (to your
general knowledge or the public's general knowledge) to become a customer or
client) of the Company or any of its subsidiaries.


(b) Confidentiality. On and after the date of this Agreement, you will not,
except in the performance of your obligations to the Company hereunder or as may
otherwise be approved in advance by the Board, directly or indirectly, disclose
or use (except for the direct benefit of the Company) any confidential
information that you may learn or have learned by reason of your association
with the Company, any customer or client of the Company or any of their
respective subsidiaries and affiliates. The term “confidential information”
includes all data, analyses, reports, interpretations, forecasts, documents and
information in any form concerning or otherwise reflecting information and
concerning the Company and its affairs, including, without limitation, with
respect to clients, products, policies, procedures, methodologies, trade secrets
and other intellectual property, systems, personnel, confidential reports,
technical information, financial information, business transactions, business
plans, prospects or opportunities, but shall exclude any portion of such
information that (i) was acquired by you prior to your employment by, or other
association with, the Company or any affiliated or predecessor entity, (ii) is
or becomes generally available to the public or is generally known in the
industry or industries in which the Company or any customer or client of the
Company operates, in each case other than as a result of disclosure by you in
violation of this Section 6 or (iii) you are required to disclose under any
applicable laws, regulations or directives of any government agency, tribunal or
authority having jurisdiction in the matter or under subpoena or other process
of law. As used in this Section 6, an “affiliate” of a person or entity is a
person or entity in control of, controlled by, or in common control with, such
first person or entity.


7. Definitions. For purposes of this Agreement, the following capitalized words
shall have the meanings set forth below:


“Accounting Firm” shall mean the then-current independent auditors of the
Company or, if such firm is unable or unwilling to perform such calculations,
such other national accounting firm as shall be designated by agreement between
you and the Company.


“Cause” shall mean the willful engaging by you in criminal or fraudulent acts or
gross misconduct that is demonstrably and materially injurious to the Company,
monetarily or otherwise. No act or failure to act on your part shall be deemed
“willful” unless done, or omitted to be done, by you not in good faith and
without reasonable belief that your action or omission was in the best interest
of the Company. Notwithstanding the foregoing, you shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
you a copy of a resolution duly adopted by the affirmative vote of not less than
three quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of conduct
 

--------------------------------------------------------------------------------


set forth above in the first sentence of this subsection and specifying the
particulars thereof in detail.


“Change in Control” shall mean the happening of any of the following:


(a) The acquisition, other than from the Company, by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (i) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (ii) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Company Voting Securities”); provided,
however, that any acquisition by (x) any non-corporate shareholder of the
Company as of the effective date of the initial registration of an offering of
Stock under the Securities Act of 1933, (y) the Company or any of its affiliates
or subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (z) any corporation with
respect to which, following such acquisition, more than 60% of, respectively,
the then outstanding shares of common stock of such corporation and combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Company Voting Securities immediately prior to such
acquisition in substantially the same proportion as their ownership, immediately
prior to such acquisition, of the Outstanding Common Stock and Company Voting
Securities, as the case may be, shall not constitute a Change in Control of the
Company; or


(b) Individuals who, as of the effective date of the initial registration of an
offering of Stock under the Securities Act of 1933, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to such
effective date whose election or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act); or


(c) Consummation of a reorganization, merger, consolidation or similar
transaction involving the Company (a “Business Combination”), in each case, with
respect to which all or substantially all of the individuals and entities who
were the respective beneficial owners of the Outstanding Company Common Stock
and Company
 

--------------------------------------------------------------------------------


Voting Securities immediately prior to such Business Combination do not own
beneficially, directly or indirectly, more than 60% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination in substantially the same proportion as their ownership immediately
prior to such Business Combination of the Outstanding Company Common Stock and
Company Voting Securities, as the case may be; or


(d) A complete liquidation or dissolution of the Company or a sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, following such sale or disposition, more
than 60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directions is then owned beneficially, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Company Voting Securities immediately prior to such sale or disposition in
substantially the same proportion as their ownership of the Outstanding Company
Common Stock and Company Voting Securities, as the case may be, immediately
prior to such sale or disposition.

Notwithstanding the foregoing, with respect to any amounts payable under this
Agreement that are subject to Section 409A of the Code where the payment is to
be accelerated in connection with the Change of Control, no event(s) set forth
above shall constitute a Change in Control for purposes of the Agreement unless
such event(s) also constitutes a “change in the ownership”, “change in the
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Company as defined under Section 409A of the Code.


“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor provisions thereto.


“Date of Termination” shall mean, if your employment is terminated by the
Company without Cause or by you for Good Reason, the date specified in the
Notice of Termination (which, in the case of a termination by the Company
without Cause shall not be less than 30 days, and in the case of a resignation
by you for Good Reason shall not be less than 30 nor more than 60 days from the
date such Notice of Termination is given); provided, that if within 30 days
after any Notice of Termination is given the party receiving such Notice of
Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
finally determined, either by mutual written agreement of the parties, by a
binding arbitration award, or by a final judgment, order or decree of a court of
competent jurisdiction (which is not appealable or the time for appeal therefrom
having expired and no appeal having been perfected); provided, further, that the
Date of Termination shall be extended by a notice of dispute only if such notice
is given in good faith and
 

--------------------------------------------------------------------------------


the party giving such notice pursues the resolution of such dispute with
reasonable diligence. Notwithstanding the pendency of any such dispute, the
Company will continue to pay you your full compensation in effect when the
notice giving rise to the dispute was given and continue you as a participant in
all compensation, benefit, and insurance plans and perquisites in which you were
participating when the notice giving rise to the dispute was given, until the
dispute is finally resolved in accordance with this Subsection. Amounts paid
under this Subsection are in addition to all other amounts due under this
Agreement and shall not be offset against or reduce any other amounts due under
this Agreement.


“Good Reason” shall mean, without your express written consent, any of the
following:


(i) A meaningful and detrimental alteration in your position or in the nature or
status of your responsibilities (including those as a director of the Company,
if any) from those in effect immediately prior to the Change in Control;


(ii) A reduction by the Company in your annual base salary as in effect on the
date hereof or as the same may be increased from time to time; a failure by the
Company to increase your salary at a rate commensurate with that of other key
executives of the Company; a reduction in your annual bonus (expressed as a
percentage of base salary) below the target in effect for you immediately prior
to the Change in Control; or any adverse change in your long-term incentive
opportunities in comparison to those in effect prior to the Change in Control.


(iii) The relocation of the office of the Company where you are employed at the
time of the Change in Control (the “CIC Location”) to a location which is more
than 50 miles away from the CIC Location or the Company's requiring you to be
based more than 50 miles away from the CIC Location (except for required travel
on the Company's business to an extent substantially consistent with your
customary business travel obligations in the ordinary course of business prior
to the Change in Control);


(iv) The failure by the Company to continue in effect any incentive or deferred
compensation plan in which you participate or the failure by the Company to
continue your participation therein on at least as favorable a basis, both in
terms of the amount of benefits provided and the level of your participation
relative to other participants, as existed at the time of the Change in Control;


(v) The failure by the Company to continue to provide you with benefits at least
as favorable as those enjoyed by you under any of the Company's retirement, life
insurance, medical, health and accident, disability or savings plans in which
you were participating at the time of the Change in Control; the taking of any
action by the Company that would directly or indirectly materially reduce any of
such benefits or deprive you of any material perquisite enjoyed by you at the
time of the Change in Control including without limitation, the use of a car,
secretary, office space, telephones,
 

--------------------------------------------------------------------------------


expense reimbursement and club dues; or the failure by the Company to provide
you with the number of paid vacation days to which you are entitled on the basis
of years of service with the Company in accordance with the Company's normal
vacation policy in effect at the time of the Change in Control;


(vi) The failure of the Company to pay you any amounts of salary, bonus or
expense reimbursement then owed to you or the failure of the Company to adhere
to its payroll and other compensation schedules in place just prior to the
Change in Control;


(vii) The failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 5 hereof or, if the business of the Company for which your services are
principally performed is sold at any time after a Change in Control, the
purchaser of such business shall fail to agree to provide you with the same or a
comparable position, duties, compensation and benefits (as described in
subsections (iv) and (v) above) as provided to you by the Company immediately
prior to the Change in Control; or


(viii) Any purported termination of your employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 1
(and, if applicable, the requirements set out in the definition of “Cause”
above); for purposes of this Agreement, no such purported termination shall be
effective.


“Payment” means (i) any amount due or paid to you under this Agreement, (ii) any
amount that is due or paid to you under any plan, program or arrangement of the
Company and its subsidiaries, and (iii) any amount or benefit that is due or
payable to you under this Agreement or under any plan, program or arrangement of
the Company and its subsidiaries not otherwise covered under clause (i) or (ii)
hereof which must reasonably be taken into account under Section 280G of the
Code and the Regulations in determining the amount of the “parachute payments”
received by you, including, without limitation, any amounts which must be taken
into account under the Code and Regulations as a result of (x) the acceleration
of the vesting of Options, restricted stock or other equity awards, (y) the
acceleration of the time at which any payment or benefit is receivable by you or
(z) any contingent severance or other amounts that are payable to you.


“Regulations” shall mean the proposed, temporary and final regulations under
Section 280G of the Code or any successor provision thereto.


“Taxes” shall mean the federal, state and local income taxes to which you are
subject at the time of determination, calculated on the basis of the highest
marginal rates then in effect, plus any additional payroll or withholding taxes
to which you are then subject.


8. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt
 

--------------------------------------------------------------------------------


requested, postage prepaid, addressed to, General Counsel, Boston Scientific
Corporation, One Boston Scientific Place, Natick, MA 01760-1537, or to you at
the address set forth on the signature page of this Agreement or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.


9. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in
writing. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party that are not expressly set forth in this Agreement and this Agreement
shall supersede all prior agreements, negotiations, correspondence, undertakings
and communications of the parties, oral or written, with respect to the subject
matter hereof. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the Commonwealth of
Massachusetts.


10. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


11. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


12. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Boston in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator's award in any court having
jurisdiction; provided, however, that you shall be entitled to seek specific
performance of your right to be paid until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.


13. No Contract of Employment. Nothing in this Agreement shall be construed as
giving you any right to be retained in the employ of the Company.


14. Headings. The headings contained in this Agreement are intended solely for
convenience and shall not affect the rights of the parties to this Agreement.


 

 

 

--------------------------------------------------------------------------------


If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter which will then
constitute our agreement on this subject.
 
 

 
Sincerely,


BOSTON SCIENTIFIC CORPORATION




By _________________________________ 
James R. Tobin
President and Chief Executive Officer
 
 
 

 
 
 
The foregoing is accepted and agreed to.




__________________________________________
[Name of Executive]


 